Order unanimously affirmed, without costs. Memorandum: Special Term properly granted summary judgment dismissing plaintiff’s individual breach of warranty claim on the ground that plaintiff did not give timely notice of the alleged defect in his Volkswagen Rabbit automobile as required by section 2-607 of the Uniform Commercial Code. There is no merit to the contention that the court erred in treating the motion as one for summary judgment. The court properly dismissed plaintiff’s causes of action brought as representative of a proposed class (see Estruch v Volkswagenwerk, AG (Appeal No. 3) (97 AD2d 978). (Appeal from order of Supreme Court, Monroe County, Siracuse, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Denman, Boomer and Moule, JJ.